Citation Nr: 0000977	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-19 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1989 to 
May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
RO that, among other things, denied a claim of entitlement to 
an increased rating for migraine headaches.  The veteran was 
notified of the denial by a letter in November 1998.  In a 
written statement of December 1999, the veteran indicated 
that it was not possible for her to attend a hearing 
scheduled before a member of the Board in January 2000.


FINDING OF FACT

Migraine headaches occur approximately four to five times per 
month and are associated with blurred vision, nausea, and 
photophobia.  


CONCLUSION OF LAW

A 30 percent rating for service-connected migraine headaches 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  38 C.F.R. § 4.27 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern, since this 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's migraine headaches are currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  When there are very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, a 50 percent rating is warranted.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  With 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months, a 30 percent 
rating is warranted.  Id.  And, with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months, a 10 percent rating is warranted.  Id.

Based on a review of the evidence of record, the Board finds 
that the veteran's migraine headache disability warrants a 
30 percent rating.  The veteran's service medical records 
show that, in September 1994, a Medical Evaluation Board 
found that the veteran had vascular headaches which had 
existed prior to service and was permanently worsened as a 
result of service.  When examined in August and 
September 1994, the veteran had reported that her headaches 
were usually preceded by an aura of two hours consisting of 
nausea, vomiting, blurred vision, and occasional diplopia.  
"Vascular headaches, existing prior to service, exacerbated 
by military service" was diagnosed.

Thereafter, when examined by VA in October 1996, the veteran 
reported a history of chronic migraine headaches.  At a PTSD 
examination that same month, she complained of experiencing 
migraine headaches about 3 times per month.  Migraine 
headaches were diagnosed.  She was also considered mildly to 
moderately disabled due to her depressive disorder.  When 
examined by VA in September 1998, she complained of 
experiencing severe and long-lasting headaches about 4 to 5 
times per month, which lasted 2 to 3 days.  She reported 
receiving treatment for her headaches and taking Imitrex.  It 
was noted that, when asked to described precisely how she 
took her medication, she became very vague and was unable to 
say in what fashion she used Imitrex injections and/or 
tablets.  She reported that she probably used 4 or 5 Imitrex 
injections per month, and used 1 or 2 tablets per headache.  
It was also noted that she had given the standard response 
that she had to go into a dark room to lie down for her 
headaches.  Neurologic examination revealed no sign of 
organic dysfunction or cranial nerve impairment.  The 
impression was that the veteran's story was not plausible as 
she gave her history, but that she had enough elements to 
require a diagnosis of migraine without aura, and that with 
her description, she had 4 or 5 per month.

VA outpatient treatment reports show that, in January 1999, 
the veteran was treated for complaints of increasing migraine 
headaches.  She had required frequent injections of Imitrex 
with minimal relief.  She had described her headaches as a 
throbbing pain involving the frontal area, and associated 
with nausea, blurred vision and photophobia.  She reported 
experiencing them 4 to 5 times per month, lasting from 1 to 
several days.  It was noted that Imitrex injection relieved 
the headache in 20 minutes.  She was also taking Verapamil 
without effect.  Migraine with aura was diagnosed.  It was 
recommended that she continue with Imitrex injections.  
Follow-up treatment was noted in 6 months.  Subsequently, 
when examined in July 1999, she reported having had migraine 
headaches.  

The Board finds that, with application of 38 C.F.R. § 4.7, a 
grant of an increased (30 percent) rating for migraine 
headaches is warranted.  Although it is not clear that the 
veteran's headaches are characteristically prostrating as 
contemplated by the rating criteria noted above, what is 
clear is that she experiences these headaches more frequently 
than contemplated by the current 10 percent rating.  Also, 
her headaches are accompanied by nausea and photophobia that 
may be said to have a very nearly prostrating effect, if not 
entirely characteristic of migraines.  Therefore, given the 
frequency, duration, and severity of the veteran's migraine 
headaches, the Board finds that the criteria for an increased 
(30 percent) rating are more nearly approximated.  38 C.F.R. 
§ 4.7.

As to whether the veteran's service-connected migraine 
headaches rise to the level of 50 percent disabling, the 
Board finds that they do not.  As noted above, to receive a 
50 percent rating, the migraine headaches must be very 
frequent, completely prostrating attacks that are prolonged 
and productive of severe economic inadaptability.  Although 
the veteran's headaches have some prostrating 
characteristics, such as nausea and photophobia, there is no 
indication that they result in complete prostration over a 
prolonged period as contemplated by the 50 percent rating 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).  
Indeed, certain medications appear to relieve her headaches 
in about 20 minutes, which strongly suggests that she does 
not experience prolonged attacks which are completely 
prostrating.  Consequently, the Board finds that no more than 
a 30 percent rating is warranted.


ORDER

A 30 percent rating for migraine headaches is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

